PER CURIAM.
We affirm the final judgment in all respects except the designation of the former wife as sole beneficiary of the husband’s life insurance policy.
In Brahmer v. Brahmer, 596 So.2d 517 (Fla. 1st DCA 1992), this court indicated that an insurance policy intended to secure alimony and child support should contain a beneficiary designation which reflects those purposes. The final judgment in this case directs the former husband to maintain a life insurance policy to secure alimony and child support, naming the former wife as beneficiary. The provision as to the naming of the former wife as beneficiary is hereby reversed and the matter remanded to the trial court to clarify the designation of the beneficiaries so as to separate the alimony and child support awards.
JOANOS, WOLF and VAN NORTWICK, JJ., concur.